UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6273


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LAMONT SLATE, a/k/a Chicago,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:97-cr-00041-RBS-2)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lamont Slate, Appellant Pro Se. Peter Sinclair Duffey,
Stephen David Schiller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Lamont Slate appeals a district court order

denying    his   18   U.S.C.   § 3582(c)(1)(B)    (2012)      motion   and   his

petition for a writ of mandamus.            We have reviewed the record

and the district court’s order and affirm for the reasons of the

district court.       United States v. Slate, No. 4:97-cr-00041-RBS-2

(E.D. Va. Feb. 5, 2014).        We deny Slate’s motion for appointment

of counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                      2